            Case 3:19-cv-00372-HZ      Document 22       Filed 01/31/21     Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



SHEILA C.,                                                  No. 3:19-cv-00372-HZ

                      Plaintiff,                            ORDER
       v.


COMMISSIONER, SOCIAL
SECURITY ADMINISTRATION,

                      Defendant.

HERNÁNDEZ, District Judge:

       Plaintiff Sheila C. brought this action seeking review of the Commissioner's final

decision to deny Disability Insurance Benefits. On January 9, 2020, pursuant to the parties’

stipulated motion, the Court reversed the Commissioner's decision and ordered that the case be

remanded for additional proceedings. Order, ECF 17. Judgment was also entered on that date. J.,

ECF 18. On January 3, 2021, Plaintiff’s counsel received notice of Plaintiff’s award for benefits.

Pl. Mot. Ex. 1, ECF 21-1.




1 - ORDER
         Case 3:19-cv-00372-HZ          Document 22      Filed 01/31/21    Page 2 of 2




       Plaintiff now seeks an award of fees pursuant to 42 U.S.C. § 406(b). Pl. Mot., ECF 21.

Defendant has no objection to the request. Id. The Court has reviewed the record in the case, the

motion, and the supporting materials including the award of benefits, the fee agreement with

counsel, and the recitation of counsel's hours and services. Applying the standards set by

Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002), the Court finds the requested fees reasonable.

       The Court GRANTS the motion [21] and awards Plaintiff's counsel $16,029.90 in

attorney's fees under 42 U.S.C. § 406(b). When issuing the section 406(b) check for payment to

Plaintiff’s attorney, the Commissioner is directed to subtract the amount previously received

under EAJA and send Plaintiff’s attorney the balance of $9,820.70 less any applicable processing

fees as allowed by statute. Any amount withheld after all administrative and court attorney's fees

are paid should be released to Plaintiff.

       IT IS SO ORDERED.



       Dated: ____________________________.
                  January 31, 2021




                                                    ___________________________________
                                                    Marco A. Hernández
                                                    United States District Judge




2 - ORDER
